Beck, J.
Bail Bond: forfeiture: venue. — It is contended by appellant’s counsel, that Decatur county is entitled to the money, and defendant may be sited therefor under sections 2796 and , . , . 376 oí the Kevision, m that county; and it is conceded, that, unless the county is entitled to the money, the suit was not properly brought therein,' and the venue, therefore, properly changed.
The bond upon which the money was collected was conditioned for the appearance of the accused before the District Court of Warren county. Section 4993 requires actions upon such bonds to be brought in the court in which the defendant is required to appear by the conditions of the instrument. The money collected thereon must be paid into the treasury of the county where collected, for the use of the school fund. § 3729. The action on the bond was properly brought in Warren District Court, and the money collected thereby should be paid into the treasury of Warren county. There may be a hardship in this, as the county of Decatur is liable for the costs and expenses of the prosecution upon the indictment. For relief therefrom appeal must be made to the legislature and not to the courts.
Affirmed.